





WERNER ENTERPRISES, INC.
AMENDED AND RESTATED EQUITY PLAN


1. Background and History. Werner Enterprises, Inc. (the "Company") initially
adopted the Werner Enterprises, Inc. Stock Option Plan in 1987, such plan being
approved by the Company's shareholders on June 9, 1987 at the Company's annual
meeting. The stock option plan was amended and restated in 1988, 1994, 2000, and
2004. The plan was last amended and restated in 2007, and renamed the Werner
Enterprises, Inc. Equity Plan (the “Plan”). If approved by the Company's
shareholders, the Company desires to again amend and restate the equity plan,
the terms of which are set forth herein, to add restricted stock units to the
types of awards eligible to be granted under the Plan and to list objective
performance criteria intended to satisfy the criteria for “performance-based
compensation” under Section 162(m) of the Internal Revenue Code.


2. Purpose. The purpose of the Plan is to advance the interests of the Company
and its shareholders by attracting and retaining those individuals whose skill
and initiative enhance the Company's continued success, growth and
profitability. This Plan authorizes the Company to grant nonqualified stock
options, stock appreciation rights, restricted stock, and restricted stock units
(hereinafter defined as "Awards") to employees and non-employee directors. This
Plan authorizes the grant of Awards in order to help attract and retain key
employees and non-employee directors, by further aligning their financial
interests with those of the Company's shareholders and by providing them with
participatory rights in the future success and growth of the Company, without
necessarily requiring a financial outlay by these individuals to ensure their
participation in the Plan benefits.


3. Definitions. The following words shall have the following meaning:


(a)    "Affiliate" of the Company means any Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by, or is under
common Control with the Company.


(b)    "Award" means a grant of one or more Options, one or more Stock
Appreciation Rights, one of more shares of Restricted Stock, or one or more
Restricted Stock Units.


(c)    "Award Agreement" means a written agreement or instrument between the
Company and a Participant evidencing an Award.


(d)    "Board" means the Board of Directors of the Company.


(e)    "Cause" means unless otherwise defined in a Participant's employment
agreement or change in control severance agreement with the Company, in which
case such definition will apply, (i) the material misappropriation of any of the
Company's funds or property; (ii) the conviction of, or the entering of a guilty
plea or plea of no contest with respect to, a felony, or the equivalent thereof;
(iii) commission of an act of willful damage, willful misrepresentation, willful
dishonesty, or other willful conduct that can reasonably be expected to have a
material adverse effect on the business, reputation, or financial situation of
the Company; or (iv) gross negligence or willful misconduct in performance of a
Participant's duties; provided, however, “cause” shall not exist under clause
(iv), above, with respect to an act or failure to act unless (A) the Participant
has been provided written notice describing in sufficient detail the acts or
failure to act giving rise to the Company's assertion of such gross negligence
or misconduct, (B) been provided a reasonable period to remedy any such
occurrence and (C) failed to sufficiently remedy the occurrence.







--------------------------------------------------------------------------------





(f)    "Change in Control" means the first to occur of the following events:


(1)    Any Person, other than a Member of the Werner Family, is or becomes the
Beneficial Owner (within the meaning set forth in Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of the Company (not including for
this purpose any securities acquired directly from the Company or its Affiliates
or held by an employee benefit plan of the Company) representing 50% or more of
the combined voting power of the Company's then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (x) of paragraph (3) of this definition; or


(2)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or


(3)    There is consummated a merger or consolidation of the Company with any
other corporation, OTHER THAN (x) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including for this purpose any securities acquired directly from
the Company or its Affiliates other than in connection with the acquisition by
the Company or its Affiliates of a business) representing 50% or more of the
combined voting power of the Company's then outstanding securities; or


(4)    The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


Notwithstanding the foregoing, (A) a "Change in Control" shall not be deemed to
have occurred by virtue of (i) the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the Company's assets immediately
following such transaction or series of transactions or (ii) the





--------------------------------------------------------------------------------





acquisition of shares of Common Stock by the Company such that, by reducing the
number of outstanding shares of Common Stock, the proportionate number of shares
of Common Stock Beneficially Owned by a Person was increased, and, but for this
sentenced resulted in a Change in Control; and (B) unless otherwise provided in
the applicable Award Agreement, to the extent necessary to comply with the
applicable provisions of Section 409A of the Code, “Change in Control” shall
conform to the definition of change in control under Section 409A of the Code,
and the Treasury Department or Internal Revenue Service regulations or guidance
issued thereunder.


(g)    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


(h)    "Company" means Werner Enterprises, Inc., a Nebraska corporation.


(i)    "Committee" means (A) the Board, or (B) one or more committees of the
Board to whom the Board has delegated all or part of its authority under this
Plan. Initially, the Committee shall be the Compensation Committee of the Board
which is delegated all of the Board's authority under this Plan as contemplated
by clause (B) in this definition.


(j)    "Common Stock" or "Stock" means the common stock of the Company, par
value $.01 per share.


(k)    "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.


(l)    “Covered Employee(s)” means an employee who is a “Covered Employee”
within the meaning of Section 162(m) of the Code.


(m)    "Effective Date" means May 14, 2013, such date being the date this
amended and restated Plan was approved by the Company's shareholders.


(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.


(o)    "Fair Market Value" means: (i) if the Stock is traded on a national
securities exchange, the closing trading price of a share of Stock for composite
transactions, as published by The Wall Street Journal for the date in question;
or (ii) if the Stock is not traded on a national securities exchange, the value
of the Stock determined in good faith by the Committee in its sole discretion.


(p)    "Good Reason" means, without a Participant's written consent and unless
otherwise defined in a Participant's employment agreement or change in control
severance agreement with the Company (in which case such definition will apply),
any of the following:


(1)    Any material and adverse reduction or material and adverse diminution in
a Participant's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised or assigned
at any time during the 90-day period immediately preceding the Change in
Control;


(2)    Any reduction in a Participant's annual base salary as in effect
immediately preceding the Change in Control or as the same may be increased from
time to time; or





--------------------------------------------------------------------------------







(3)    A Participant being required by the Company to be based at any office or
location that is more than 70 miles from the location where the Participant was
employed immediately preceding the Change in Control.


Provided, however, notwithstanding the occurrence of any of the events set forth
above in this definition, Good Reason shall not include for the purpose of this
definition (1) an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Participant, or (2) any reduction in the Participant's base
annual salary or reduction in benefits received by the Participant where such
reduction is in connection with a company-wide reduction in salaries or
benefits.


(q)    "Member of the Werner Family" means (i) Clarence L. Werner and any other
person who shall be a lineal descendant, naturally or by legal adoption, of
Clarence L. Werner (each such person being referred to as a "Werner
Descendant"), (ii) a spouse of a Werner Descendant, and (iii) a trust,
corporation, limited liability company or partnership under the terms of which
the principal beneficiaries are Werner Descendants or persons included in clause
(i) or (ii). For purposes of the foregoing, a person who is a spouse of a Werner
Descendant at the time of the death of such Werner Descendant shall continue to
be a Member of the Werner Family following such death only so long as there is
living a Werner Descendant who is an issue (naturally or by legal adoption) from
the marriage of such person and such deceased Werner Descendant.


(r)    "Option" means a right to purchase Common Stock, granted pursuant to
Section 7 of the Plan. All Options granted under the Plan will be nonqualified
stock options and not "Incentive Stock Options" under Section 422 of the Code.


(s)    "Option Price" means the purchase price for Common Stock under an Option,
as determined in Section 7 below.


(t)    “Performance Award” means any Award granted pursuant to Section 11 of the
Plan.


(u)    "Plan" means this Werner Enterprises, Inc. Amended and Restated Equity
Plan, as amended from time to time.


(v)    "Participant" means an employee or non-employee director of the Company
(or any of its subsidiaries) to whom an Award is granted under the Plan.


(w)    "Person" shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including
"group" as defined in Section 13(d) thereof.


(x) “Performance Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
an Award, that is intended to satisfy the requirements for "performance-based
compensation" under Section 162(m) of the Code. Performance Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of a joint venture, Subsidiary, business unit, division,
department, business segment, region or function and/or that are related to the
performance of the individual Participant. The Performance Objectives may be
made relative to the performance of other companies or an index covering
multiple companies. The Performance Objectives applicable to any Qualified
Performance-Based Award will be based on specified levels of or growth in one or
more of the





--------------------------------------------------------------------------------





following criteria: earnings per share; revenues; operating income; operating
expense ratios; net income; return on stockholders’ equity; return on assets;
return on invested capital; cost of capital; return on revenues; gross margin;
net operating margin; market share; cash flow; total shareholder return; common
stock price; market capitalization; price to earnings ratio; financial return
ratios; accounts receivable days outstanding; or any variation or combination of
the foregoing. Performance Objectives need not be the same in respect for all
Participants and may be established separately for the Company as a whole or for
its various groups, divisions, subsidiaries and affiliates. Each of the
Performance Objectives must be established in writing by the Committee prior to
the commencement of the services to which the Performance Objectives relate, but
no later than ninety (90) days after the commencement of the service period to
which they relate, and while the outcome is substantially uncertain (i.e. before
25% of the Performance Period has elapsed).


In connection with the establishment of Performance Objectives, except as
otherwise required under Section 162(m) of the Code, the Committee may exclude
the impact on performance of charges for restructuring, acquisitions,
divestitures, discontinued operations, extraordinary items, and other unusual or
non-recurring items and the cumulative effects of changes in tax law or
accounting principles, as such are defined by generally accepted accounting
principles or the Securities and Exchange Commission and as identified in the
Company’s audited financial statements, notes to such financial statements or
management’s discussion and analysis in the Company’s annual report or other
filings with the Securities and Exchange Commission; provided, that the
Committee commits to make such adjustments consistently with the requirements of
Section 162(m) of the Code.


(y) “Performance Period” means, in respect of an Award intended to satisfy the
requirements for "performance-based compensation" under Section 162(m) of the
Code, a period of time established within which the Performance Objectives
relating to such Award is to be achieved.


(z) “Qualified Performance-Based Award” means any Award or portion of an Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code.


(aa) "Restricted Stock" means Stock granted under Section 9 that is subject to
those restrictions set forth therein and the Award Agreement.


(ab) “Restricted Stock Unit” or “RSU” means a right to receive a share of Stock
or cash value equal to a share of Stock granted under Section 10 that is subject
to those restrictions set forth therein and the Award Agreement.


(ac) "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act.


(ad) "Stock Appreciation Right" or "SAR" means a right to receive an amount
equal to the appreciation in a share of Stock from the grant date to the
exercise date and granted pursuant to Section 8 below.


4. Stock Subject to Plan; Award Limits.


(a)    Number of Shares. Subject to the provisions of Section 15 of the Plan,
the maximum number of shares of Common Stock that may be issued under the Plan
is 20,000,000 shares. Such shares may be treasury, or authorized but unissued,
shares of Common Stock of the Company.


(b)    Award Limitation. Subject to adjustment pursuant to Section 15, Awards
covering





--------------------------------------------------------------------------------





no more than 500,000 shares in the aggregate may be granted to one person in any
one calendar year during the Plan's duration.


(c)    Unused and Forfeited Stock. Any shares of Common Stock that are subject
to an Award under this Plan that are not used because the terms and conditions
of the Award are not met, including any shares that are subject to an Award that
expires or is terminated for any reason, any shares that relate to Awards that
are settled in cash, any shares that are used for full or partial payment of the
purchase price of shares with respect to which an Option is exercised and any
shares retained by the Company pursuant to Section 20(b) shall automatically
become available for use under the Plan.


5. Administration.


(a)    Composition. The Plan shall be administered by the Committee. To the
extent the Board considers it desirable for transactions relating to Awards to
be eligible to qualify for an exemption under Rule 16b-3, the Committee shall
consist of two or more directors of the Company, all of whom qualify as
"non-employee directors" within the meaning of Rule 16b-3. To the extent the
Board considers it desirable for compensation delivered pursuant to Awards to be
eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, the Committee shall consist of
two or more directors of the Company, all of whom shall qualify as "outside
directors" within the meaning of Code Section 162(m).


(b)    Authority. Two members of the Committee shall constitute a quorum for the
transaction of business. The Committee is granted the authority to determine the
recipients of Awards, the number of shares subject to such Awards, if
applicable, the date on which Awards are granted, become exercisable or vested,
and any other terms of the Awards consistent with the terms of this Plan. The
interpretation and construction of any provision of the Plan by the Committee
shall be final, unless otherwise determined by a majority of the entire Board.
No member of the Board or the Committee shall be liable for any action or
determination made by him in good faith.


(c)    Delegation. Notwithstanding the general administrative powers discussed
above, the Board may, by resolution, expressly delegate to a special committee
consisting of two or more directors, who may also be officers of the Company, or
to a senior executive officer of the Company, the authority, within specified
parameters, to (i) grant employees Awards under the Plan, and (ii) determine the
number of such Awards to be received by any such participants; provided,
however, that if such delegation of duties and responsibilities is to officers
of the Company or to directors who are not "non-employee directors" (within the
meaning of Rule 16b-3 under the Exchange Act) and "outside directors" (within
the meaning of Code Section 162(m)), such officers or directors may not grant,
or otherwise administer, Awards to employees (a) who are subject to Section
16(a) of the Exchange Act at the time of grant, or (b) who, at the time of
grant, are anticipated to become during the term of the Award, "covered
employees" as defined in Code Section 162(m). The acts of such delegate(s) shall
be within limits specifically prescribed by the Board, will be treated hereunder
as acts of the Board and such delegate(s) shall report regularly to the Board
and the Compensation Committee of the Board regarding the delegated duties and
responsibilities and any Awards so granted.


6.    Eligibility. The Committee may grant Awards to any key employee (including
an employee who is a director and/or an officer of the Company and its
subsidiaries) and any non-employee director. Awards may be granted by the
Committee at any time and may include or exclude new or previous Participants as
the Committee shall determine. Awards granted need not contain similar
provisions.







--------------------------------------------------------------------------------





7.    Stock Options. The Committee may grant one or more Options to a
Participant. Each Option will be evidenced by a written Award Agreement and
entered into by the Company and the Participant to whom the Option is granted,
such Award Agreement containing or being subject to the following terms and
conditions:


(a)    Option Price. The purchase price of Common Stock under each Option shall
be not less than 100 percent of the Fair Market Value of the Common Stock on the
date the Option is granted. Except as permitted by the provisions of Section 15
hereof, the Committee shall not have the power to (i) amend the terms of
previously granted Options to reduce the Option Price of such Options, or (ii)
cancel such Options and grant substitute Options with a lower Option Price than
the cancelled Options, in each case without the approval of the Company’s
stockholders.


(b)    Time and Method of Payment. The Option Price shall be paid in full at the
time an Option is exercised under the Plan through a payment of cash or
cashier's check or, if permitted by the Committee, (i) the surrender or
attestation of previously acquired Stock, the payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (ii) withholding shares (net-exercise) otherwise deliverable to the
Participant pursuant to the Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price, or (iii) any other method
permitted under applicable law. Exercise of an Option without concurrent payment
in full of the Option Price shall be invalid and of no effect. Upon the exercise
of an Option and the payment of the full Option Price, the Participant shall be
entitled to the issuance of a stock certificate evidencing his ownership of such
Common Stock (or an appropriate book entry shall be made) and, as of that date,
the Participant shall have all the rights of a shareholder. No adjustment will
be made for ordinary dividends or other rights for which the record date is
prior to the date the Participant is entitled to the issuance of such Common
Stock.


(c)    Number of Shares. Each Option shall state the total number of shares of
Common Stock to which it pertains. The number of shares to which a Participant
is entitled under an Option shall be reduced by the number of Stock Appreciation
Rights (described in Section 8 below) related to the Option that have been
previously exercised by the Participant.


(d)    Option Period and Limitations on Exercise of Options. The Committee may
in its discretion provide that an Option may become exercisable only after the
expiration of a period of time specified in the Option Award Agreement. Except
as provided in the Option Award Agreement, Options shall not be exercisable
until the expiration of six months from the date the Option is granted, and any
Option may be exercised in whole or in part. No Option may be exercised after
the expiration of ten years and one day from the date it is granted; provided,
that an Award Agreement may provide that the period of time over which an Option
(or SAR) may be exercised shall be automatically extended if on the scheduled
expiration of such Award, the Participant’s exercise of such Award would violate
applicable securities law; provided further, that during the extended exercise
period the Option or SAR may only be exercised to the extent such Award was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date and such extended exercise period shall end not later than
thirty (30) days after the exercise of such Option or SAR first would no longer
violate such laws. Unless otherwise noted in the Option Award Agreement, no
Option may be exercised for a fractional share of Common Stock.


(e)    Limitations Upon Exercise of Options. If a Participant exercises an
Option, the SARs to which the Option relates shall expire. Adjustment to the
number of shares in the Plan and the price per share pursuant to Section 15
below shall also be made to any Options held by each





--------------------------------------------------------------------------------





Participant.


(f)    No Obligation To Exercise Option. The granting of an Option shall impose
no obligation upon the Participant to exercise such Option.


8.    Stock Appreciation Rights. The Committee may grant one or more Stock
Appreciation Rights at the same time as Participants are awarded Options under
the Plan. Such Stock Appreciation Rights shall be evidenced by a written Award
Agreement and entered into by the Company and the Participant to whom the SAR is
granted, such Award Agreement containing or being subject to the following terms
and conditions:


(a)    Grant. Each SAR shall relate to a specific Option under the Plan and
shall be awarded to a Participant concurrently with the grant of such Option.
The number of SARs granted to a Participant may be equal to the number of shares
that the Participant is entitled to receive pursuant to the related Option.
Except as permitted by the provisions of Section 15 hereof, the Committee shall
not have the power to (i) amend the terms of previously granted SARs to reduce
the grant price of such SARs, or (ii) cancel such SARs and grant substitute SARs
with a lower grant price than the cancelled SARs, in each case without the
approval of the Company’s stockholders. The number of SARs held by a Participant
shall be the number of SARs granted reduced by:


(1)    the number of SARs exercised for Common Stock or cash pursuant to the
SARs Award Agreement; or


(2)    the number of shares of Common Stock purchased by such Participant
pursuant to the related Option.


(b)    Manner of Exercise. A Participant shall exercise SARs by giving written
notice of such exercise to the Company. The date on which such written notice is
received by the Company shall be the exercise date for the SARs.


(c)    Appreciation Available. Each SAR shall entitle a Participant to the
excess of the Fair Market Value of a share of Common Stock on the exercise date
over the Option Price of the related Option.


(d)    Payment of Appreciation. The appreciation available to a Participant from
an exercise of one or more SARs may, in the sole discretion of the Committee, be
paid to the Participant either in cash or Common Stock. If paid in cash, the
amount thereof shall be the amount of appreciation available (see (c) above). If
paid in Common Stock, the number of shares that shall be issued pursuant to the
exercise of SARs shall be determined by dividing the amount of appreciation by
the Fair Market Value of a share of Common Stock on the exercise date of the
SAR; provided, however, that no fractional shares shall be issued upon the
exercise of SARs and any such fractional share shall be rounded up to a whole
share.


(e)    Limitations Upon Exercise of SARs. If a Participant exercises a SAR for
cash, the Option to which the SARs relates shall expire. SARs may be exercised
only at such times and by such persons as may exercise Options under the Plan.
Adjustment to the number of shares in the Plan and the price per share pursuant
to Section 15 below shall also be made to any SARs held by each Participant.


(f)    No Obligation To Exercise SARs. The granting of one or more SARs shall
impose no obligation upon the Participant to exercise such SARs





--------------------------------------------------------------------------------







9.    Restricted Stock.    The Committee may grant one or more shares of
Restricted Stock in such amounts as the Committee shall determine and subject to
the terms and provisions of this Plan. Each Restricted Stock Award will be
evidenced by a written Award Agreement and entered into by the Company and the
Participant to whom the Restricted Stock is granted, such Award Agreement
containing or being subject to the following terms and conditions:


(a)    Restrictions. A Participant's right to retain shares of Restricted Stock
shall be subject to such a restriction that the Participant continue to perform
as an employee or remain a non-employee director for a restriction period
specified by the Committee and not less than one year nor more than ten years.
The Committee may also require that a Participant's right to retain shares of
Restricted Stock is subject to the attainment of specified Performance
Objectives pursuant to Section 11. The Committee may, in its sole discretion,
require different periods of service or different Performance Objectives with
respect to (i) different Participants or (ii) separate, designated portions of
the shares that are Restricted Stock.


(b)    Privileges of a Shareholder, Transferability. Unless otherwise provided
in the Award Agreement, a Participant shall not have voting, dividend,
liquidation and other rights with respect to shares of Restricted Stock. If a
Participant is granted in the Award Agreement any voting, dividend, liquidation
or other rights on shares of Restricted Stock, such rights (1) shall accrue to
the benefit of a Participant only with respect to shares of Restricted Stock
held by, or for the benefit of, the Participant on the record date of any such
dividend or voting date and (2) subject to the terms of the Award Agreement, any
dividends paid on shares of Restricted Stock before such shares become vested
may be held in escrow by the Company and subject to the same restrictions on
transferability and forfeitability as the underlying shares of Restricted Stock.
A Participant's right to sell, encumber or otherwise transfer such Restricted
Stock shall, in addition to the restrictions otherwise provided for in the Award
Agreement, be subject to the limitations of Section 9(b) hereof.


(c)    Enforcement of Restrictions. The Committee may, in its sole discretion,
require one or more of the following methods of enforcing the restrictions
referred to in Section 9(a) and (b):


(1)    placing a legend on the Stock certificates referring to restrictions;


(2)    requiring the Participant to keep the Stock certificates, duly endorsed,
in the custody of the Company while the restrictions remain in effect;


(3)    requiring that the Stock certificates, duly endorsed, be held in the
custody of a third party nominee selected by the Company who will hold such
shares of Restricted Stock on behalf of the Participant while the restrictions
remain in effect; or


(4)    issue the Stock in book entry in an account in the custody of a third
party nominee selected by the Company who will hold such shares of Restricted
Stock on behalf of the Participant while the restrictions remain in effect; or


(5)    inserting a provision into the Restricted Stock Award Agreement
prohibiting assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.


10.    Restricted Stock Unit. The Committee may grant one or more Restricted
Stock Units in such amounts as the Committee shall determine and subject to the
terms and provisions of this Plan. Each such





--------------------------------------------------------------------------------





grant of Restricted Stock Units will constitute the agreement by the Company to
deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of services. Each Restricted Stock Unit Award
will be evidenced by a written Award Agreement and entered into by the Company
and the Participant to whom the Restricted Stock Unit is granted, such Award
Agreement containing or being subject to the following terms and conditions:


(a)    Restrictions. A Participant's right to retain shares of Common Stock or
cash value underlying Restricted Stock Units shall be subject to such a
restriction that the Participant continue to perform as an employee or remain a
non-employee director for a restriction period specified by the Committee and
not less than one year nor more than ten years. The Committee may also require
that a Participant's right to retain Restricted Stock Units is subject to the
attainment of specified Performance Objectives pursuant to Section 11. The
Committee may, in its sole discretion, require different periods of service or
different Performance Objectives with respect to (i) different Participants or
(ii) separate, designated portions of the Restricted Stock Units. Any grant of
Restricted Stock Units shall contain terms such that the Award is either exempt
from Code Section 409A or complies with such Section.


(b)    Privileges of a Shareholder, Transferability. A Participant shall not
have voting, dividend, liquidation and other rights with respect to shares of
Common Stock underlying such Restricted Stock Units during the restriction
period referred to in Section 10(a). A Participant's right to sell, encumber or
otherwise transfer such Restricted Stock Unit shall, in addition to the
restrictions otherwise provided for in the Award Agreement, be subject to the
limitations of Section 10(b) hereof.


(c) Payment. The payment available to a Participant from the vesting of one or
more RSUs may, in the sole discretion of the Committee, be paid to the
Participant either in cash or Common Stock. Settlement of RSUs shall occur at
such times as set forth in the applicable Award Agreements. If paid in cash, the
amount thereof shall be equal to the product of the number of units vesting and
the Fair Market Value of a share of Common Stock on the vesting date of the RSU.
If paid in Common Stock, the number of Restricted Stock Units vesting will be
converted to Common Stock on a one-for-one basis on the vesting date of the RSU.


11. Performance Awards. The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated either in cash or in Common Stock
(including but not limited to Restricted Stock and Restricted Stock Units),
(ii) valued, as determined by the Committee, in accordance with the achievement
of such Performance Objectives during such Performance Periods as the Committee
shall establish, and (iii) payable at such time and in such form as the
Committee shall determine. Each Performance Award will be evidenced by a written
Award Agreement and entered into by the Company and the Participant to whom the
Performance Award is granted, such Award Agreement containing or being subject
to the following terms and conditions:


(a)    Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Objectives to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a Performance
Period commencing prior to implementation of the amendment.


(b)    Section 162(m). Notwithstanding anything in the Plan to the contrary,
unless the





--------------------------------------------------------------------------------





Committee determines that a Performance Award to be granted to a Covered
Employee should not qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, Performance Awards granted to Covered Employees
shall be subject to the terms and provisions of this Section 11(b). To the
extent necessary to comply with Section 162(m), with respect to grants of
Performance Awards, no later than 90 days following the commencement of each
Performance Period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee shall, in writing, (i) select the
Performance Objectives applicable to the Performance Period, (ii) establish the
targets and bonus amounts which may be earned for such Performance Period, and
(iii) specify the relationship among the Performance Objectives, the targets
thereunder and the amounts to be earned by each Covered Employee for such
Performance Period. Prior to the payment or settlement of any Performance Award,
the Committee shall certify in writing whether the applicable Performance
Objectives have been achieved and the amounts, if any, payable to Covered
Employees for such Performance Period. In determining the amount earned by a
Covered Employee for a given Performance Period, subject to any applicable Award
Agreement, the Committee shall have the right to reduce (but not increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant in its sole discretion to the
assessment of individual or corporate performance for the Performance Period.


(c)    Maximum Payments. With respect to Performance Awards under this Section
11 that are denominated in Common Stock, the aggregate number of shares of
Common Stock (including but not limited to Restricted Stock and Restricted Stock
Units) that may be granted to any Covered Employee in any year shall not exceed
500,000. With respect to Performance Awards under this Section 11 that are
denominated in cash, the maximum amount payable to any Covered Employee for any
year is $5,000,000.


(d) Unless otherwise expressly stated in the relevant Award Agreement, each
Award granted to a Covered Employee under the Plan is intended to be
“performance-based compensation” within the meaning of Section 162(m).
Accordingly, unless otherwise determined by the Committee, if any provision of
the Plan or any Award Agreement relating to such an Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Employee in connection
with any such Award upon the attainment of the Performance Objectives
established by the Committee.


12. Recoupment. Any Performance Award granted pursuant to the Plan shall be
subject to mandatory repayment by the Participant to the Company to the extent
the Participant is, or in the future becomes, subject to (a) any Company
“clawback” or recoupment policy that is adopted to comply with the requirements
of any applicable law, rule or regulation, or (b) any law, rule or regulation
which imposes mandatory recoupment under circumstances set forth in such law,
rule or regulation.
13.    Effect of Termination of Employment on Outstanding Awards. The Committee
shall determine in each case whether a termination of employment (including a
termination due to disability) shall be considered voluntary or involuntary. In
addition, the Committee shall determine, subject to applicable law, whether a
leave of absence or similar circumstance shall constitute a termination of
employment and the date upon which a termination resulting therefrom became
effective. Any such determination of the Committee shall be final and
conclusive, unless overruled by the entire Board at its next regular or special
meeting. Except as otherwise provided by the Committee, the effect of a
Participant's termination of employment (including a non-employee director
ceasing to be a member of the Board) on outstanding Awards is as follows:





--------------------------------------------------------------------------------







(a)
Employees.



(1)    Involuntary Termination for Cause. If an employee’s employment with the
Company or a subsidiary thereof is involuntarily terminated by the Company or
such subsidiary for Cause, all of the Options, SARs, shares of Restricted Stock,
and Restricted Stock Units held by the employee will immediately terminate and
be forfeited and his rights under the Award Agreement to exercise the Options or
SARs, or become vested in the Restricted Shares or Restricted Stock Units, as
the case may be, will immediately terminate.


(2)    Involuntary Termination by Company Other Than for Cause or Voluntary
Resignation-Effect on Options and SARs. If the Company involuntarily terminates
an employee's employment not for Cause or if an employee's employment with the
Company or a subsidiary of the Company is voluntarily terminated by the
employee, the employee may exercise his or her Options or SARs that are
otherwise exercisable pursuant to this Plan on the date of such termination for
up to and including one hundred and eighty (180) days after such termination of
his or her employment, but in no event shall any Option or SAR be exercisable
more than ten years and one day from the date it was granted. The Committee has
the right to cancel an Option or SAR without notice during such 180 day period
if the employee engages in employment or activities contrary, in the opinion of
the Committee, to the best interests of the Company.


(3)    Voluntary Resignation-Effect on Shares of Restricted Stock and Restricted
Stock Units. If an employee's employment with the Company or a subsidiary of the
Company is voluntarily terminated by the employee, all unvested shares of
Restricted Stock and Restricted Stock Units then held by the employee shall be
forfeited and returned to the Company effective as of the date of the employee's
termination.


(4)    Death.


(i)    If an employee dies while employed by the Company, or within one hundred
and eighty (180) days after having retired or voluntarily terminated his or her
employment, and at the time of death had unexercised Options or SARs, the
executors or administrators, or legatees or heirs, of his estate shall have the
right to exercise such Options and SARs within one year of the employee's death
to the extent that such deceased employee was entitled to exercise the Options
and SARs on the date of his death; provided, however, that in no event shall the
Options or SARs be exercisable more than ten years and one day from the date
they were granted. As a condition to any such exercise, the Committee may
require any such executor, administrator, legatee or heir seeking to exercise
such Options or SARs to provide evidence satisfactory to the Committee, in its
sole discretion, of his or her authority to exercise such Options or SARs on
behalf of the employee's estate.


(ii)    If the employee dies while holding shares of Restricted Stock or
Restricted Stock Units which have not otherwise been forfeited, all service
period restrictions applicable to the shares of Restricted Stock or Restricted
Stock Units then held by him or her shall lapse, and such shares shall become
fully vested and nonforfeitable. For Qualified Performance-Based Awards, the
established Performance Objectives will be evaluated for actual performance to
date and all service period restrictions applicable to the shares of Restricted
Stock or Restricted





--------------------------------------------------------------------------------





Stock Units then held by him or her shall lapse, and such shares shall become
fully vested and nonforfeitable.


(b)    Non-Employee Directors.


(1)    Removal for Misconduct. If a non-employee director is removed from the
Board for misconduct (as determined by the Company’s shareholders), all of the
Options and SARs and all unvested shares of Restricted Stock and Restricted
Stock Units held by the non-employee director will immediately terminate and be
forfeited and his rights under the Award Agreement to exercise the Options or
SARs, or become vested in the Restricted Stock or Restricted Stock Units, as the
case may be, will immediately terminate.


(2)    Ceasing to be a Member of the Board Other Than for Misconduct. If a
non-employee director ceases to be a member of the Board for any reason other
than removal for misconduct as described in the immediately preceding paragraph
(including but not limited to voluntary resignation, retirement, not standing
for re-election, not being elected for a future term by the Company’s
shareholders, or death), on the date such non-employee director ceases to be a
member of the Board, all of the Options and SARs held by the non-employee
director shall immediately vest and become exercisable in full and all
restrictions applicable to the shares of Restricted Stock or Restricted Stock
Units then held by him or her shall lapse and such shares shall become fully
vested and nonforfeitable. The non-employee director may exercise his or her
Options or SARs for up to and including one hundred and eighty (180) days after
such date that he or she ceases to be a member of the Board, but in no event
shall any Option or SAR be exercisable more than ten years and one day from the
date it was granted. The Committee has the right to cancel an Option or SAR
without notice during such 180 day period if the non-employee director engages
in activities contrary, in the opinion of the Committee, to the best interests
of the Company. If a non-employee director dies within one hundred and eighty
(180) days after ceasing to be a member of the Board and at the time of death
had unexercised Options or SARs, the executors or administrators, or legatees or
heirs, of his estate shall have the right to exercise such Options and SARs
within one year of the non-employee director's death to the extent that such
deceased non-employee director was entitled to exercise the Options and SARs on
the date of his death; provided, however, that in no event shall the Options or
SARs be exercisable more than ten years and one day from the date they were
granted. As a condition to any such exercise, the Committee may require any such
executor, administrator, legatee or heir seeking to exercise such Options or
SARs to provide evidence satisfactory to the Committee, in its sole discretion,
of his or her authority to exercise such Options or SARs on behalf of the
non-employee director's estate.


14.    Nonassignability.


(a)    General Rule. Except as provided below in Section 14(b), no Award may be
assigned, alienated, pledged, hypothecated, attached or sold or otherwise
transferred or encumbered by a Participant except by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company. If the Participant attempts to alienate, assign, pledge,
hypothecate or otherwise dispose of Participant's Award, the Board may terminate
the Participant's Award by notice to him or her and such Award will thereupon
become null and void.


(b)    Permitted Transfers. Pursuant to conditions and procedures established by
the





--------------------------------------------------------------------------------





Committee from time to time, the Committee may permit Awards to be transferred
to, exercised by and paid to certain persons or entities related to a
Participant, including members of the Participant's immediate family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant's immediate family and/or charitable
institutions (a "Permitted Transferee"). In the case of new Awards, at the
request of the Participant, the Committee may permit the naming of the related
person or entity as the Award recipient. Any permitted transfer shall be subject
to the condition that the Committee receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes on a gratuitous
or donative basis and without consideration (other than nominal consideration).


15.    Adjustments in Authorized Shares.


(a)    Without limiting the Committee’s discretion as provided in Section 15
hereof, in the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property, and other than a normal cash dividend),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares or other securities of the Company, or other similar corporate
transaction or event affects the shares, then the Committee shall, in an
equitable and proportionate manner as deemed appropriate by the Committee (and,
as applicable, in such manner as is consistent with Sections 162(m), 422 and
409A of the Code and the regulations thereunder) either: (i) adjust any or all
of (1) the aggregate number of shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted under the Plan; (2) the number of shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan; (3) the grant or exercise price with respect
to any Award under the Plan, and (4) the limits on the number of shares or
Awards that may be granted to Participants under the Plan in any calendar year;
(ii) provide for an equivalent award in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect; or (iii) make provision for a cash payment to the holder of an
outstanding Award. Any such adjustments to outstanding Awards shall be effected
in a manner that precludes the material enlargement of rights and benefits under
such Awards. If any adjustment or substitution provided for in this Section 15
shall result in the creation of a fractional share under any Award, such
fractional share shall be rounded up to a whole share and no fractional share
shall be issued.


16.    Reorganization, Change in Control or Liquidation.


(a)    Except as otherwise provided in an Award Agreement or other agreement
approved by the Committee to which any Participant is a party, in the event
that, within the period commencing on a Change in Control and ending on the
second anniversary of the Change in Control, and except as the Committee may
expressly provide otherwise prior to a Change in Control, a Participant's
employment with the Company or one of its affiliates is terminated other than
for Cause, or the Participant voluntarily resigns for Good Reason, then (i) all
Options and SARs then outstanding shall become fully exercisable, and (ii) all
restrictions (other than restrictions imposed by law), Performance Objectives
and conditions on all Restricted Stock and Restricted Stock Unit Awards then
outstanding shall be deemed satisfied as of the date of the Participant's
termination of employment.


(b)    In addition to the foregoing, in the event the Company undergoes a Change
in Control





--------------------------------------------------------------------------------





or in the event of a corporate merger or consolidation (other than a merger or
consolidation in which the Company is the continuing corporation and that does
not result in any reclassification or change of outstanding shares of Common
Stock), major acquisition of property (or stock), separation, reorganization or
liquidation in which the Company is a party and in which a Change in Control
does not occur, the Committee, or the board of directors of any corporation
assuming the obligations of the Company, shall have the full power and
discretion to take any one or more of the following actions:


(1)    Without reducing the underlying economic value of any Award, amend the
procedures and conditions for the exercise or settlement of any outstanding
Awards granted hereunder;


(2)    Provide for the purchase by the Company of any Award, upon the
Participant's request, for, with respect to an Option or SAR, an amount of cash
equal to the positive amount, if any, that could have been attained upon the
exercise of such Award or realization of the Participant's rights had such Award
been currently exercisable, or, in the case of Restricted Stock or Restricted
Stock Unit, the Fair Market Value of such shares of Stock;


(3)    Provide that Options or SARs granted hereunder must be exercised in
connection with the closing of such transactions, and that if not so exercised
such Options or SARs will expire;


(4)    Make such adjustment to any Award that is outstanding as the Committee or
Board deems appropriate to reflect such Change in Control or corporate event; or


(5)    Cause any Award then outstanding to be assumed, or new rights of
equivalent economic value substituted therefore, by the acquiring or surviving
corporation;


(6) In accordance with Section 409A, to the extent applicable, provide that
(i) any outstanding Performance Awards relating to Performance Periods ending
prior to the Change in Control or other event which have been earned but not
paid shall become immediately payable, (ii) all then-in-progress Performance
Periods for Performance Awards that are outstanding shall end, and either (A)
any or all Participants shall be deemed to have earned an award equal to the
relevant target award opportunity for the Performance Period in question, or (B)
at the Committee’s discretion, the Committee shall determine the extent to which
Performance Objectives have been met with respect to each such Performance
Award, if at all, or (iii) the Company shall cause to be paid to each
Participant such partial or full Performance Awards, in cash, Common Stock or
other property as determined by the Committee, within thirty (30) days of such
Change in Control, based on the Change in Control consideration, which amount
may be zero if applicable.


Any such determinations by the Committee may be made generally with respect to
all Participants, or may be made on a case-by-case basis with respect to
particular Participants, and shall in all events comply with any applicable
requirements under Section 409A of the Code. Notwithstanding the foregoing, any
transaction undertaken for the purpose of reincorporating the Company under the
laws of another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company's capital stock, such transaction shall not
constitute a merger, consolidation, major acquisition of property for stock,
separation, reorganization, liquidation, or Change in Control.


17. Termination and Amendment. The Board, by resolution, may terminate the Plan
with respect





--------------------------------------------------------------------------------





to any Awards that have not been granted. The Board or Committee may, at any
time, amend or modify the Plan; provided, however, that no amendment or
modification may become effective without approval of the amendment or
modification by the shareholders if shareholder approval is required to enable
the Plan to satisfy any applicable statutory or regulatory requirements, to
comply with the requirements for listing on any exchange where the Stock is
listed, or if the Company, on the advice of counsel, determines that shareholder
approval is otherwise necessary or desirable. Notwithstanding any other
provision of the Plan to the contrary (but subject to a Participant's employment
being terminated for Cause), no termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant of such Award.


18.    Agreement and Representation of Employees. As a condition to the receipt
of any shares of Stock under the Plan, the Company may require the person
receiving such shares to represent and warrant that the shares of Common Stock
are being acquired only for investment and without any present intention to sell
or distribute such shares, if, in the opinion of counsel for the Company, such a
representation is required under the Securities Act of 1933 or any other
applicable law, regulation or rule of any governmental agency.


19.    Reservation of Shares of Common Stock. The Company, during the term of
the Plan, will at all times reserve and keep available the number of shares of
Common Stock that shall be sufficient to satisfy the requirements of this Plan.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority deemed necessary by legal counsel for the Company for
the lawful issuance and sale of its Common Stock hereunder shall relieve the
Company of any liability in respect of the failure to issue or sell Common Stock
as to which the requisite authority has not been obtained.


20.    Withholding.


(a)    Withholding Requirement. The Company's obligations to deliver shares upon
the exercise of an Option, or upon the vesting of any other Award, shall be
subject to the Participant's satisfaction of all applicable federal, state and
local income and other tax withholding requirements.


(b)    Withholding with Stock. All required amounts of tax withholding due upon
the vesting of Restricted Stock is required to be satisfied by the Company
withholding from the shares of Common Stock otherwise issuable to the
Participant. The value of the Stock withheld shall be the minimum amount
required up to the maximum amount allowed to be withheld under federal, state or
local law as elected by the Participant. All elections shall be subject to the
approval or disapproval of the Committee. The value of shares of Stock to be
withheld shall be based on the Fair Market Value of the Stock on the date that
the amount of tax to be withheld is to be determined (the "Tax Date”), as
determined by the Committee. Any such elections by Participant regarding the
amount of shares to be withheld for this purpose will be subject to the
following restrictions:


(1)    All elections must be made prior to the Tax Date;


(2)    All elections shall be irrevocable; and


(3)    If the Participant is an officer or director of the Company within the
meaning of Section 16 of the 1934 Act ("Section 16"), the Participant must
satisfy the requirements of such Section 16 and any applicable rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.


21.    Effective Date of Plan. The Plan was originally effective as of June 9,
1987 and this most recent amendment and restatement was effective February 7,
2018.





--------------------------------------------------------------------------------







22.    Code Section 409A. This Plan is intended to meet or to be exempt from the
requirements of Section 409A of the Code, and shall be administered, construed
and interpreted in a manner that is in accordance with and in furtherance of
such intent. Any provision of this Plan that would cause an Award to fail to
satisfy Section 409A of the Code or, if applicable, an exemption from the
requirements of that Section, shall be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to comply with Section
409A of the Code or any such exemption on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.


23.    Termination Date of Plan. This Plan shall terminate and expire on the
tenth anniversary of the Effective Date unless terminated prior thereto by
action of the Board of Directors. No Award shall be granted pursuant to this
Plan after such termination. Termination of this Plan shall not affect any Award
granted during the term of this Plan.









